Citation Nr: 0817344	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  93-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome, secondary to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1988 
to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1992 rating decision.

A hearing was held in February 1994, in Washington, DC, 
before a member of the Board, who has since left the Board's 
employment.  In December 1996, the veteran was informed of 
this, and he was advised that he had right to another Board 
hearing.  The veteran waived his right to another hearing 
before another member of the Board.  

The case has been previously before the Board and was 
remanded in September 1995, February 1997, and December 2003.  

The Board issued a decision in October 2005 that was reversed 
and remanded by the Court of Appeals for Veterans Claims in 
October 2007.


FINDINGS OF FACT

1.  The veteran was diagnosed with myofascial pain syndrome 
in service and at the time he filed his claim for service 
connection. 

2.  The veteran's disability resolved during the course of 
his appeal.


CONCLUSION OF LAW

Criteria for service connection for myofascial pain syndrome 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Given the Court's reversal of the Board's prior decision in 
this matter and the outcome of this appeal, the facts may be 
briefly stated.  

The veteran was injured in an automobile accident during 
service in December 1990, and he now seeks service connection 
for myofascial pain syndrome secondary to the trauma from the 
accident.  

The service records show that after the veteran's 1990 
accident, he was diagnosed to have myofascial pain syndrome.  
Subsequent in service evaluations of the veteran's complaints 
acknowledged that some of the symptoms could be amplified on 
account of a pending lawsuit from the accident, but 
ultimately he was deemed to be unfit for military service on 
account of myofascial pain syndrome secondary to trauma, and 
patellofemoral syndrome.

The diagnosis of myofascial pain syndrome secondary to trauma 
also was rendered after the veteran's first post service VA 
examination in June 1992.  

A VA neurological examination later that month, however, 
failed to find evidence of myofascial pain syndrome.  The VA 
examiner noted that the veteran had a history of a so called 
myofascial pain syndrome with post-concussive headaches, 
cervical sprain and lumbar sprain, but he found that there 
was no evidence of objective neurologic abnormalities of any 
significant cerebral process, cervical or lumbar processes, 
radiculopathy, or myelopathy.  It was indicated that there 
was a significant disparity between the veteran's objective 
symptoms which were minimal and his subjective symptoms which 
were substantial.  

Thereafter, VA treatment records and examination reports 
suggest a current diagnosis of myofascial pain syndrome was 
warranted only once (in a handwritten rheumatology 
examination report dated in December 1999).  The remaining 
medical evidence does not show the veteran to have myofascial 
pain syndrome.

For example, at a November 1995 VA orthopedic examination, 
the examiner found no orthopedic problems and normal 
myopathy.  In a July 1997 VA examination, the examiner 
indicated that since January 1994 the veteran had had a 
marked improvement and at the time of the examination, the 
veteran was only having knee and foot pain.  The examiner 
noted that the other sites that had been painful were 
nonsymptomatic and had been for a prolonged period of time.

In February 1999, the veteran underwent another VA 
examination.  The examiner recounted the veteran's 
complaints, but indicated that there was no evidence of 
myofascial pain syndrome in the veteran.

In October 1999, the veteran underwent a VA neurologic 
examination.  The examiner noted the veteran's vague 
complaints of pain over the past decade; but after examining 
the veteran, the examiner concluded that the veteran had no 
neurological process, disability, or disease and indicated 
that the examination was normal.  A December 1999 VA 
examination likewise found "no myofascial pain syndrome."  

In May 2004, the veteran underwent another VA examination 
where the examiner noted that he reviewed the veteran's 
claims folder for myofascial pain syndrome, and indicated 
that he was of the opinion that the veteran did not have a 
generalizing myofascial syndrome.  The examiner indicated 
that whatever symptomatology the veteran has in his muscle 
groups appears to have been initially present during the 
service and in the resulting post-service examinations, but 
that at the present time, the examiner could find no support 
for a diagnosis of generalizing myofascial syndrome.

Because the veteran had not carried a diagnosis of myofascial 
pain syndrome for many years, the Board concluded in its 
prior decision the veteran did not have the disability for 
which benefits were sought, and denied the claim.  Since 
then, the Court has ruled that the requirement that a 
claimant have a current disability in order to establish 
service connection may be satisfied when a claimant has the 
disability at the time he files a claim for VA disability 
compensation, or during the pendency of the claim, even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet.App. 
319 (2007).  Based on this ruling, the Court in this 
veteran's case reversed the Board's October 2005 decision.  

Given this ruling, service connection may be establish in 
this case since the veteran had myofascial pain syndrome in 
service and immediately thereafter during the pendency of 
this claim.  Accordingly, service connection for myofascial 
pain syndrome is granted.  In this regard, the Board notes 
that it is not addressing the question of disability ratings 
for myofascial pain syndrome or their effective dates, but 
observes as the Court did in McClain that staged ratings are 
an appropriate consideration.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for myofascial pain syndrome is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


